Citation Nr: 1023456	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for perirectal 
abscess, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability, to include gastroesophageal 
reflux disease (GERD) with hiatal hernia, gastritis, and 
duodenitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In May 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case previously was before the Board in May 2007, 
the Board denied claims for service connection for cervical 
spine and left shoulder disabilities, and also remanded the 
issues currently on appeal for additional development.  The 
remanded matters have now been returned to the Board for 
further appellate action.

The Board notes that the Veteran in several submissions 
following the May 2007 remand has raised a claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
That issue is referred to the Agency of Original Jurisdiction 
(AOJ) for appropriate action in the first instance.



The Board also notes that the Veteran submitted a statement 
in January 2009 in which he indicated that he is seeking 
service connection for amyotrophic lateral sclerosis (ALS).  
Because it does not appear that any action has been taken 
with respect to this claim, it is referred to the AOJ for 
appropriate action in the first instance.  

The Veteran submitted additional medical evidence directly to 
the Board in March 2010, after the certification of this 
appeal.  He did not include a waiver of his right to have the 
AOJ initially consider this evidence.  However, since the 
additional evidence does not pertain to the issue of 
entitlement to an increased rating for perirectal abscess, 
the Board is proceeding to a final decision with respect to 
that issue.

The issue of entitlement to an increased rating for 
perirectal abscess is decided below.  All other issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC., for further development.  


FINDING OF FACT

The Veteran's perirectal abscess is not productive of 
occasional involuntary bowel movements necessitating wearing 
of pads.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
perirectal abscess have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 
7335 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008, which 
therefore includes the current issue being decided.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after", VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in March 
2002.  Although he was not provided notice with respect to 
the effective-date element of the claim until April 2006, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the claim was 
readjudicated, thereby curing any notice defect as to timing.  
Further, there is no indication in the record or reason to 
believe that any ultimate decision of the AOJ would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The record also reflects that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained and that he has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that VA has fulfilled its duties to 
notify and assist the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's perirectal abscess. The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Veteran's perirectal abscess is rated by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code 7335.  This 
code pertains to fistula in ano and provides that such 
disability is to be rated as for impairment of sphincter 
control.

Impairment of sphincter control is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7332.  Under this code, a 10 percent 
rating is warranted for constant slight or occasional 
moderate leakage.  A 30 percent rating is warranted for 
occasional involuntary bowel movements necessitating the 
wearing of pads.  A 60 percent rating is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements, and the maximum schedular rating of 100 percent is 
warranted for complete loss of sphincter control.

Here, the preponderance of the evidence of record establishes 
that the criteria for a rating higher than 10 percent for 
perirectal abscess have not been met.  Specifically, the 
record does not show that as a result of his disability the 
Veteran experiences occasional involuntary bowel movements 
necessitating the wearing of pads.  Additionally, he does not 
experience symptoms that are consistent with the 60 or 100 
percent ratings, such as extensive leakage or loss of 
sphincter control.  

The Veteran has written in numerous statements that his 
perirectal abscess is productive of symptoms consistent with 
a rating higher than 10 percent.  In a January 2002 letter, 
he wrote that his condition is recurrent and that discharge 
from the abscess leaks onto his clothes and stains them.  He 
reiterated these contentions in several written statements, 
including letters received in March 2002 and May 2002.  The 
Veteran told a January 2003 VA examiner that he experiences 
fecal incontinence.  In his June 2003 notice of disagreement, 
he wrote that he is unable to wear pads because they irritate 
his perirectal area and cause pain.  He also wrote that he 
experiences involuntary bowel movements consisting primarily 
of blood on a nearly daily basis.  In May 2006, he testified 
that he "at times" experiences involuntary bowel movements.  
In addition, in a June 2009 statement, he wrote that he 
sometimes is unable to reach the bathroom in a timely manner, 
that his condition recurs and flares, and that his 
"intestines come out" of his body.

The evidence of record establishes that the Veteran 
experiences a recurrent abscess productive of tenderness in 
the rectal area.  VA treatment records dated in October 2006, 
October 2007, November 2007, and January 2008 show that 
physical examination of his left buttock revealed an area of 
induration and that the condition was treated with 
medication.

A careful review of the record, however, does not reveal 
evidence consistent with the Veteran's description of his 
symptoms.  The Veteran's sphincter control was described as 
normal in VA treatment records dated in October 2002, 
December 2004, and July 2005; in VA examination reports dated 
in July 2004 and September 2009; and in a March 2009 private 
colonoscopy report.  Although the Veteran informed the 
January 2003 VA examiner that his perirectal abscess flares 
frequently and causes fecal leakage, the examination report 
indicates that no evidence of fecal leakage, fissure, or 
rectal abscess was found on physical examination.  A July 
2004 VA examiner noted that the Veteran's underwear was 
"lightly stained in the area of the rectum" but that she 
"had to look extremely hard to see this."  She also 
reported that the skin in the perirectal region was slightly 
hyperpigmented but that there was no breakdown, excoriation, 
drainage, palpable fissures, or fluctuant masses to indicate 
active abscesses.  An October 2006 VA treatment record 
reflects that the Veteran complained of rectal pain, but 
physical examination revealed only tenderness over the rectal 
area on the left side and no definite abscess or active 
bleeding.  Similarly, although the Veteran told a September 
2009 VA examiner that his abscess flares almost constantly 
and causes bloody discharge from the rectum, physical 
examination of the rectal area revealed no evidence of active 
bleeding, no palpable masses, and no visible abnormalities.  
The examiner at that time diagnosed perirectal abscess but 
explained that there was no evidence of active disease.  The 
examination report also indicates that the Veteran contacted 
the examiner outside of the examination to report rectal 
bleeding and was advised to seek immediate medical treatment.  
However, the Veteran does not contend, and the record does 
not show, that he sought such treatment.

In sum, the record does not establish that the Veteran 
experiences occasional involuntary bowel movements 
necessitating wearing of pads.  The Board notes that the 
Veteran told VA examiners and testified in May 2006 that he 
is unable to wear pads because they irritate his painful 
rectal area.  However, the Veteran also indicated that the 
discharge he experiences consists of blood, rather than fecal 
matter.  As noted above, although the Veteran complained of 
fecal leakage on VA examination in January 2003, no evidence 
of fecal leakage was revealed on physical examination.  
Indeed, the record shows that no evidence of fecal leakage 
was noted on physical examination by any VA examiner or by 
any VA or private health care provider.

The Board acknowledges that the Veteran is competent to 
report symptoms he personally observes.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, as a layperson without 
medical training, he is not competent to relate these 
symptoms to a specific medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that 
in addition to perirectal abscess, service connection also is 
in effect for hemorrhoids and that symptoms cited by the 
Veteran, such as bloody rectal discharge, have been 
attributed by VA health care providers to his hemorrhoids, 
rather than his perirectal abscess.

Moreover, once evidence is determined to be competent, the 
Board still must determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469 (1994) (distinguishing between 
competency-"a legal concept determining whether testimony 
may be heard and considered"-and credibility-"a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  In weighing 
credibility, the Board may consider factors such as self-
interest, bias, consistency with other evidence of record, 
and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Although the Board also may weigh the absence of 
contemporaneous medical evidence against lay evidence in 
determining credibility, it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Here, as discussed above, the substantial evidence of record 
is inconsistent with the Veteran's descriptions of his 
condition.  Despite his reports of near-constant symptoms, 
including fecal discharge and loss of control of bowel 
movements, VA treatment records, VA examination reports, and 
private treatment records show only that his perirectal 
abscess became infected in late 2006, late 2007, and early 
2008 and that the infection resolved with medication.  The 
Board also notes that the Veteran was advised by the 
September 2009 VA examiner to seek immediate medical 
treatment when he telephoned her to report that he was 
bleeding from his rectum.  However, there is no evidence that 
the Veteran sought such treatment, and the examiner noted in 
her report that he instead "inquired about his claim" and 
"offered to call the [R]egional [O]ffice to report to them 
that he was experiencing bleeding from his rectum."  This 
evidence, as well as the lack of any evidence consistent with 
the Veteran's complaints of bowel incontinence and fecal 
leakage, call into question the credibility of his statements 
regarding his condition.  Indeed, the Board specifically 
finds that the Veteran's reports are so inconsistent with the 
numerous medical treatment and examination reports of record 
that his testimony is found to be not credible.  

There is no question that recurrent and tender perirectal 
abscess are occurring, but the symptoms being caused by this 
condition are fully consistent with the currently assigned 10 
percent rating.  Further, and as previously noted, while many 
of the symptoms, such as bleeding, are being generally 
reported to be related to the perirectal abscess condition, 
they are on their face and per the terms of the Schedule for 
Rating Disabilities, related to the separately service-
connected hemorrhoids condition.  That claim is being 
remanded for further development to address, in part, some of 
these reported symptoms.  Accordingly, since the record does 
not establish that the Veteran's perirectal abscess is 
productive of occasional involuntary bowel movements 
necessitating wearing of pads, a rating higher than 
10 percent is not warranted.

Consideration also has been given to assigning a staged 
rating; however, at no time during the period in question has 
the Veteran's perirectal abscess warranted a rating higher 
than 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In determining 
whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran's perirectal abscess is recurrent and is 
productive of tenderness in the rectal area.  Any resulting 
impairment is contemplated by the 10 percent rating currently 
assigned for his condition.  There is no evidence of 
exceptional or unusual circumstances to suggest that he is 
not already adequately compensated by the regular rating 
schedule, and the Veteran's reports of greater symptoms are 
specifically found to be not credible above.  Further, the 
Veteran has not been hospitalized for his condition during 
the rating period.  Although he has argued in written 
statements that he is unemployable at least in part because 
of his perirectal abscess, employment records show that he 
has not worked since the 1990s, and there is no other 
evidence suggesting that his perirectal abscess would cause 
any marked interference with employment.  (It is noted, that 
a TDIU claim is being referred above to the AOJ for 
consideration in the first instance.)  In sum, there is no 
indication in the record that the average industrial 
impairment from the Veteran's disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to a rating higher than 10 percent for perirectal 
abscess is denied.


REMAND

The Veteran contends that he is entitled to a rating higher 
than 10 percent for his service-connected hemorrhoids.  In 
numerous statements, he has written that he regularly expels 
blood from his rectal area.  A July 2004 letter issued by VA 
after the Veteran underwent a VA rectum and anus examination 
reflects that laboratory studies had revealed an incidental 
finding of anemia and advised him to see his health care 
provider.  A September 2009 VA examination report notes that 
further laboratory testing revealed the presence of 
normocytic, normochromic anemia.  However, the examiner did 
not indicate whether the Veteran's anemia is associated with 
his service-connected hemorrhoids.  Since this information is 
relevant to the rating criteria at issue, the Board finds 
that a remand is necessary so that a medical opinion 
addressing this issue may be obtained.

In addition, in February 2010, after the certification of 
this appeal, the Veteran submitted new medical evidence 
pertinent to the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for a gastrointestinal disability.  The Veteran did not waive 
his right to have this evidence initially considered by the 
AOJ and, indeed, specifically requested that the Board 
provide copies of this evidence to his representative.  In 
light of the foregoing, the Board finds that this matter also 
must be remanded for additional development.



Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  Obtain and associate with the 
claims file all treatment records from 
the Shreveport VA Medical Center from 
September 2009 to the present.  

2.  The claims folders should be 
returned to the VA examiner who 
examined the Veteran in September 2009.  
The examiner should be asked to prepare 
an addendum addressing whether it is at 
least as likely as not, i.e., there is 
a 50 percent or better probability, 
that the anemia detected on laboratory 
testing in 2004 and 2009 is related to 
the Veteran's service-connected 
hemorrhoids.  If the examiner is unable 
to provide this opinion without 
conducting an additional examination or 
laboratory testing, or if it is 
otherwise determined that a new 
examination is need, such should be 
accomplished on remand.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

If the September 2009 examiner is 
unavailable, the claims folders should 
be sent to a VA examiner with 
appropriate expertise to evaluate the 
Veteran's hemorrhoids.  The examiner 
should be requested to provide the 
required opinion with supporting 
rationale.  If this new examiner 
determines that another examination is 
required before the requested opinion 
may be rendered, then the Veteran 
should be afforded such an examination.

3.  Following the completion of the 
above, the AOJ should readjudicate the 
Veteran's claims.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


